      Case 3:19-cv-00533-JEJ-EBC Document 49 Filed 01/27/21 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC THEADY BANKS,                    :
             Plaintiff,               :     3:19-cv-0533
                                      :
      v.                              :     Hon. John E. Jones III
                                      :
PATRICIA BENNETT, R.N. et al.,        :
             Defendants.              :

                                 ORDER

                            January 27, 2021

      NOW THEREFORE, upon consideration of Defendants’ motions (Docs. 38,

43) for summary judgment pursuant to Federal Rule of Civil Procedure 56, and for

the reasons set forth in the Court’s Memorandum of the same date, it is hereby

ORDERED that:

      1.    Defendants’ motions (Docs. 38, 43) for summary judgment are
            DEEMED unopposed and GRANTED.

      2.    The Clerk of Court is directed to ENTER judgment in favor of
            Defendants and against Plaintiff.

      3.    The Clerk of Court is directed to CLOSE this case.

      4.    Any appeal from this order is deemed frivolous and not in good faith.
            See 28 U.S.C. § 1915(a)(3).


                                      s/ John E. Jones III
                                      John E. Jones III, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
